Blandford, Justice.
DeGive et al. sued out a warrant to turn Hopkins and others out of the possession of a certain tract of land. A counter-affidavit was filed, and Hopkins and Faulkner each tendered bond, with the same sureties for each. The sheriff refused to receive the bonds, because he did not think them sufficient. Hopkins and Faulkner thereupon .applied to the judge of the superior court for a writ in the nature of a mandamus to compel the sheriff to receive the bonds. The court inquired into the matter and held that the bonds were insufficient. We think the court was right in so holding. He was authorized to hold as he did, under the evidence disclosed by the record. While the sureties upon Hopkins’s bond might have been sufficient, it is shown clearly enough that they were not sufficient for both; and we think the sheriff did right in refusing to take the bond, and that the court did right to discharge the rule against .him.
Judgment affirmed.